UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6677



CALVIN SLADE,

                                            Plaintiff - Appellant,

          versus

LIZ LINDSLEY; DOCTOR HAMMOND; DOCTOR BEACOTTE;
WAYNE HILLARD; JOHN THOMPSON, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-96-65-1)


Submitted:   September 5, 1996        Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Calvin Slade, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief pursuant to 28 U.S.C. § 1915(d) (1988) on his Bivens com-
plaint.* We have reviewed the record and the district court's opin-
ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Slade v. Lindsley, No. CA-96-65-1

(N.D.W. Va. Apr. 18, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




     *
       See Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                2